OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-7, in the reply filed on 02 August 2022 is acknowledged. Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 04 December 2019.

Information Disclosure Statement
The information disclosure statements (IDS) filed 10 February 2020; 13 July 2020; 02 October 2020; 14 December 2020; 05 April 2021; and 20 September 2021, have been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the limitation “a divalent group selected from the group consisting of an alkylene group, an arylene group, and –O–, or a divalent group which is a combination of two or more divalent groups selected from the group consisting of an alkylene group, an arylene group, and –O–“ constitutes repetitive/awkward claim language
In order to overcome the issue, the Examiner respectfully suggests replacing the final indent of claim 1 (inclusive of the aforesaid limitation) with the following: “L represents a single bond, or at least one divalent group selected from the group consisting of an alkylene group, an arylene group, and –O–“.
The use of “at least one” constitutes claim language which is inclusive of combinations of the recited divalent groups. Alternatively, the following is suggested: “L represents a single bond, or one or more divalent groups selected from the group consisting of an alkylene group, an arylene group, and –O–“.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, the limitation of “the other end” renders the claim indefinite as it lacks sufficient antecedent basis. Though the limitation “on one end” is introduced in claim 6 prior to “the other end”, there is no prior recitation of said “the other end”, nor is “the other end” supported implicitly, given that a tube can be branched and have multiple ends/openings. 
For examination on the merits, the limitation is interpreted in accordance with [0050] of Applicant’s specification, that is, where “on one end” is considered a “distal end side” (14a), and “the other end” is considered a “proximal end side” (14b); reference characters corresponding to Fig. 2. In order to overcome the issue(s), it is respectfully suggested to amend claim 6 utilizing the terminology of “distal end side” and “proximal end side”, of which finds full support in the aforecited portion of the specification.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2016/0024343; “Nakai”) in view of Kosuku et al. (JP H11-42205; “Kosuku”); Abe (JP 2002-224018; “Abe”); and optionally, Ali et al. (US 2015/0024019; “Ali”). Original copies and machine translations are provided for Kosuku and Abe, respectively; the machine translations are relied upon for the basis of the rejection. 
Cornish et al. (US 2012/0065622; “Cornish”) is relied upon as an evidentiary reference for the rejection of claim 3. 
Regarding claim 1, Nakai discloses a flexible tube for an endoscope including a metal flexible tube base, and a resin layer which covers the outer periphery of the flexible tube base, said resin layer including a polyurethane elastomer (see MPEP 2131.02(II)) [Abstract; Fig. 2; 0014, 0015, 0023, 0044, 0060-0063, 0069, 0078]. 
Nakai is silent regarding a primer layer interposed between the metal flexible tube base and the resin layer; and thus also silent regarding the primer layer including a compound defined by General Formula (I) of claim 1, generally referred to hereinafter as an amino-silane coupling agent. 
Kosuku is directed to flexible tubes for endoscopes including a metal flexible tube base (e.g., stainless steel) and a resin layer which covers the outer periphery of the flexible tube base, said resin layer being, inter alia, a polyurethane thermoplastic elastomer [0001, 0011, 0013-0015, 0017]. Kosuku teaches that by coating the outer surface of the metal flexible tube base with a silane coupling agent, of which exhibits the function of adhering inorganic materials to organic materials, firm adherence therebetween is achieved, (in addition to) providing for increased/uniform flexibility in the absence of wrinkling on the surface, and reduction in twisting of the tube [0011, 0012, 0016, 0019, 0021, 0022]. 
Abe is directed to flexible tubes for endoscopes including a metal flexible tube base and a coating layer (i.e., resin cover layer) formed on the outer periphery of the base, i.e., inorganic and organic materials, respectively [0002, 0009, 0038, 0040-0047, 0072].The coating layer is formed from a composite material including polyurethane elastomer and an alkoxysilane, of which react via amino and/or hydroxyl groups of the alkoxysilane with isocyanate groups (e.g., terminuses) of the urethane [0049, 0054, 0055, 0064, 0067]. The aforesaid results in increased adhesion between the coating layer and the metal flexible tube base [0049], as well as between the coating layer and an outer cover layer, of which may be a urethane elastomer [0048, 0084]. 
Abe teaches that suitable alkoxysilanes include, inter alia, amino-functional silanes including, inter alia, 3-aminopropyltrimethoxysilane [0064, 0065]. In view of the foregoing, Abe reasonably teaches one of ordinary skill in the art that amino-functional alkoxysilanes, such as 3-aminopropyltrimethoxysilane, were suitable for/would have been recognized as capable of increasing the adhesion between metal (inorganic) materials and thermoplastic elastomer (organic) materials associated with layers/materials of flexible endoscope tubes; in other words, recognized as a coupling agent. 
Ali is directed to coated medical devices including endoscopes and other tubular articles [Abstract; 0017, 0019, 0020, 0051, 0052, 0109, 0110]. Ali teaches that the substrates of the aforesaid medical devices, of which may be formed from metal including stainless steel [0109, 0110], may be coated with an organosilane compound to promote the adhesion of a coating formed thereon (disclosed therein as antimicrobial polymer) [0095, 0096]. Ali teaches that amino-substituted organosilanes, including, inter alia, 3-aminopropyltrimethoxysilane, are preferred, well-known adhesion-promoting components [0097, 0098, 0100-0102]. Ali also teaches that the organosilane may be added to a coating mixture (based on polymeric material of coating); or alternatively may be coated onto the aforesaid substrate(s) to form a first coating of adhesion-promoting material, known as a primer-layer, followed by coating with the polymer layer [0105, 0106, 0120]. In view of the foregoing, Ali reasonably teaches that the aforesaid amino-functional alkoxysilanes were recognized in the field of endeavor of endoscope (tube) coatings as coupling agents which are suitable for adhering organic coating materials to inorganic substrates (e.g., metal) via interposition therebetween.
Nakai and Kosuku are directed to flexible tubes for endoscopes including a metal tube base and a resin cover layer based on polyurethane elastomer. Nakai and Abe are also directed to the aforesaid types of flexible tubes for endoscopes. Nakai and Ali are directed to medical devices, such as endoscopes and tubes therefor, which include organic surface coatings adhered to metal substrates. 
In view of the totality of the prior art above (that is, the combination of the cited disclosures/teachings viewed as a whole), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the flexible tube of Nakai by (i) utilizing a silane coupling agent coating/layer interposed between the metal flexible tube base and the resin cover layer of polyurethane elastomer, as taught by Kosuku, and (ii) to have utilized an amino-functional alkoxysilane coupling agent, in particular 3-aminopropyltrimethoxysilane, as said silane for the coupling agent coating/layer, as taught by Abe (and optionally Ali), in order to increase the adhesion between the polyurethane elastomer cover layer and the flexible metal tube base; and/or in order to prevent and/or reduce (unwanted) wrinkling and twisting of the tube.
Given that Abe teaches that amino-functional alkoxysilanes including 3-aminopropyltrimethoxysilane are preferred for adhering to isocyanic terminuses of polyurethane elastomers, and optionally in view of the disclosure/teachings of Ali above, the selection of 3-aminopropyltrimethoxysilane as the interposed silane coupling agent would have been prima facie obvious, as it would have been well-recognized by one of ordinary skill in the art prior to the effective filing date of the invention as a silane coupling agent suitable for adhering inorganic material to organic material, in particular, elastomers (e.g., thermoplastic elastomers such as urethane-based elastomers) to metal material (e.g., stainless steel), and even further in particular, for flexible endoscopes inclusive thereof (see MPEP 2144.07); and/or given that 3-aminopropyltrimethoxysilane is listed amongst approximately 8-10 other amino-functional coupling agents, obvious to have chosen said silane from the finite list, with the reasonable expectation (based on the totality of the teachings of the prior art above) that it would be capable of increasing the adhesion between the flexible metal tube base and the elastomeric resin cover layer (see MPEP 2143(I)(E); see also 2143(I)(A) and (B)). It is respectfully noted that the selection of a known material based on its suitability for its intended use has been held prima facie obvious by the courts. 
Per the aforesaid modification, the flexible tube for an endoscope of Nakai would have included a silane coupling agent primer layer interposed between the metal flexible tube base and the polyurethane elastomer cover layer, said primer layer including the silane coupling agent 3-aminopropyltrimethoxysilane. 3-aminopropyltrimethoxysilane is within the bounds of Applicant’s claimed (amino-silane coupling agent of) General Formula (I) (see pp. 12, compound S-1; pp. 25, Table 1, Example 9). 
As modified, the flexible tube for an endoscope of Nakai reads on and renders obvious all of the limitations of claim 1.
Regarding claim 2, Nakai, as modified, is silent regarding the metal of the flexible tube base being stainless steel, as claimed. 
However, Kosuku [0014, 0015] and Abe [0042, 0044, 0048, 0134] both teach, respectively, that the metal which forms the flexible tube base of the flexible endoscope tubes set forth above is, inter alia, stainless steel. Given that the field of endeavor/technology of the cited prior art is identical, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the metal flexible tube base (of the tube of Nakai, as modified above) from stainless steel, as stainless steel would have been well-recognized in the art as a suitable metal for (the intended) use in the metal flexible tube bases of endoscopes (see MPEP 2144.07 – selection of a known material based on its suitability for its intended use held prima facie obvious).
Regarding claim 3, as set forth above in the rejection of claim 1, and further in view of the rejection of claim 2 above, the flexible metal tube base of Nakai, as modified, would have been formed from stainless steel.
Stainless steel intrinsically exhibits, to at least some extent/degree, a passive film of chromium oxide, of which renders the stainless steel stainless, as evidenced by Cornish [0008, 0030]. 
Given that the metal is stainless steel, and in view of the foregoing evidence, there is a reasonable expectation that the metal flexible tube base would have intrinsically exhibited at least some degree of a passive film formed on a surface thereof, of which reads on the limitations of claim 3 (see MPEP 2112(V); 2112.01(I), (II)). 
 Regarding claim 4, as set forth above in the rejection of claim 1, the resin layer which covers the outer periphery of the metal tube base (and is disposed on the primer layer per the modification), is disclosed by Nakai as being either a single layer of polyurethane elastomer, or may be a multilayer embodiment inclusive of two layers wherein both may be polyurethane elastomers [0063-0065, 0069, 0078]. Either of the aforesaid embodiments reads on the limitations of claim 4. 
Regarding claims 5 and 6, as set forth above in the rejection of claim 1, and in view of the explanation/citations set forth above in the rejection of claim 4, Nakai, as modified, discloses that the resin cover layer includes two layers, wherein the layers (inner and outer) vary in thickness gradually in the axial direction of the flexible tube [Fig. 2; 0063-0065]. Specifically, at distal and proximal ends of the tube, the ratio of inner to outer layer is 9:1 at distal and 1:9 at proximal, i.e., 90:10 and 10:90 [0065]. In particular/alternatively, at one end, the ratio of inner:outer thickness is from 5:95 to 40:60; and at the other end, said ratio is from 95:5 to 60:40 [0065]. The aforesaid disclosure of Nakai encompasses/renders prima facie obvious the claimed range (see MPEP 2144.05(I)), or alternatively is identical to the claimed range. 
Regarding claim 7, as set forth above in the rejection of claim 1, Nakai, as modified, discloses that the flexible tube is for endoscopes [see cit. above], as well as explicitly discloses endoscope medical devices including the flexible tube [0045; Fig. 1]. The aforesaid reads on the limitations of claim 7.

The Examiner notes that the following rejection of claim 3 and the grounds thereof are set forth in the alternative to those grounds set forth above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Kosuku, Abe, and optionally, Ali, as applied to claim 1 above, and further in view of Cornish and/or Nesbitt (US 2009/0162531; “Nesbitt”).
Regarding claim 3, as set forth above in the rejection of claim 1 under 35 U.S.C. 103, Nakai, as modified, discloses the flexible tube for an endoscope. 
In view of the grounds of rejection of claim 2 above (not repeated herein), the metal of the metal flexible tube base would have been formed from stainless steel. 
Nakai, as modified by the disclosures/teachings of the reference(s) set forth above, does not explicitly disclose the stainless steel having a passivation film formed on a surface thereof. 
Cornish, directed to stainless steel wires for use in catheters/endoscopic procedures including those having stainless steel cores enveloped in polymeric sheaths, teaches that the stainless steel may be passivated through electrochemical methods, of which thickens the (already-present) chromium oxide film on the surface of the stainless steel, thereby increasing the oxidation/corrosion resistance of the steel [Abstract; 0001, 0005, 0007, 0008, 0011, 0029, 0030, 0045]. 
In addition or alternatively to Cornish, Nesbitt teaches that stainless steel medical wires suitable for use in medical devices such as, inter alia, catheters, tubular devices, probes, and soft tissue tubular devices, and of which may have coatings applied thereon [Abstract; Figs. 1-4; 0002, 0009, 0010, 0014, 0053], may be treated with a phosphate compound, of which penetrates the steel surface and coats the surface with a thin layer of the phosphate, of which promotes the adhesion of coatings, improves corrosion resistance, and improves the chemical protection of the wire [0097]. 
Nakai (as modified), Cornish, and Nesbitt are all directed to coatings applied to medical devices formed from or inclusive of stainless steel components. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the stainless steel flexible tube base of Nakai (as set forth/established above in the grounds of rejection of claims 1 and 2) by (i) electrochemically passivating the stainless steel, as taught by Cornish, or (ii) subjecting the steel to phosphatizing treatment, as taught by Nesbitt, in order to increase the corrosion resistance of the stainless steel, or in addition to the aforesaid, increase/promote the adhesion of coatings (i.e., the polyurethane elastomer and amino-silane coupling agent layer) formed thereon and/or improve the chemical protection of the steel. 
Per the aforesaid modification, the metal flexible tube base of the flexible tube for an endoscope of Nakai would have been formed from stainless steel, and would have included a passivation film formed thereon such as a chromium oxide layer having increased thickness, or a phosphate layer, both of which, respectively, read on and render obvious the limitations of claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of copending Application No. 17/343,883 (hereinafter “reference app. ‘883”) in view of Nishide et al. (US 2007/0191812; “Nishide”) and/or Matsushita et al. (US 2002/0010386; “Matsushita”).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, claim 1 of reference app. ‘833 discloses all of the elements/features of instant claim 1, with the difference being instant claim 1 requires the resin cover layer including a polyurethane elastomer, whereas reference app. ‘833 claim 1 recites the resin cover layer includes one selected from polyamides, polyesters, and polyolefins.
With respect to the difference, Nishide teaches that polyurethanes, including polyurethane elastomers, are functionally equivalent to polyolefins, polyamides, polyesters, polyolefin elastomers, polyamide elastomers, and polyester elastomers, for the intended use of forming outer coating layers of medical devices such as catheters [Abstract; Figs.; 0015, 0023, 0028, 0029, 0031, 0059, 0068]. Additionally or alternatively, Matsushita also teaches that polyurethane elastomers are functionally equivalent to polyester elastomers, polyolefin elastomers, and polyamide elastomers, for the intended use in forming inner, outer, and intermediate layers of tubular endoscopes [Abstract; Figs.; 0002, 0011-0015, 0027, 0028, 0074, 0086]. 
Given the well-established functional equivalency of polyurethane elastomers to elastomers and/or thermoplastics based on polyamides, polyesters, and polyolefins for use in covering layers for endoscope tubes, as taught by Nishide and/or Matsushita, it would have been prima facie obvious to one of ordinary skill in the art to have modified the flexible endoscope tube of claim 1 of reference app. ‘833 by substituting a polyurethane elastomer for any of the species of polyamides, polyesters, and polyolefins for forming the resin cover layer, as polyurethane elastomers would have been recognized for the aforesaid intended use (see MPEP 2144.07 – selection of a known material based on its suitability for its intended use held prima facie obvious), as well as well-recognized as functional equivalents to said species, where an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)). 
Per the aforesaid modification, the flexible tube of claim 1 of reference app. ‘833 would have exhibited the cover layer being formed from a polyurethane elastomer, rather than a polyamide, polyester, or polyolefin. As such, modified claim 1 of reference app. ‘833 would read on/render obvious all of the limitations of instant claim 1 (and would have been essentially/substantially identical to instant claim 1). 
Regarding claims 2-7, in view of the rejection of claim 1 above over the flexible tube of modified claim 1 of reference app. ‘833, it can be said that claims 3-8 (respectively) of reference app. ‘833 (as modified) are identical or substantially identical to instant claims 2-7 (respectively), including the dependency of instant claims 5 and 6 relative to the dependency of reference app. ‘833 claims 6 and 7. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application.
US 4,944,287 to Takahashi et al. – [see entirety]
US 2007/0191812 to Nishide et al. – [Abstract; Fig. 1; 0015, 0023, 0028, 0029, 0031, 0059, 0068]
US 5,788,714 to Ouchi – [Abstract; Figs. 1, 2; col. 2, ln. 29-41; col. 3, ln. 13-15; col. 7]
US 2002/0010386 to Matsushita et al. – [Abstract; Figs. 0012-0015, 0027, 0028, 0074]
US 2015/0004327 to Yamamoto et al. – [Abstract; 0132]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782